     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


ESTATE OF MATTHEW HOLMES,
by and through administrator, WENDY COUSER,
as administrator and individually,

                        Plaintiff,

v.                                                                     Case No. 18-1221-JWB


CHRIS SOMERS, et al.,

                        Defendants.


                                  MEMORANDUM AND ORDER

        This case comes before the court on the parties’ objections to Magistrate Judge Birzer’s

Report and Recommendations and corresponding Memorandum and Order. (Docs. 147, 148.)

The objections have been fully briefed and the court is prepared to rule. (Docs. 149, 150, 151,

152, 153, 154.) Plaintiff’s objection is OVERRULED and Defendant Achilles’s objection is

SUSTAINED for the reasons stated herein.

        I.      Facts and Procedural History

        This action arises from the shooting of Matthew Holmes by McPherson County Sheriff’s

Deputy Chris Somers on August 28, 2017, after a car stop. The car stop involved multiple

officers from the Harvey County Sheriff’s Office (“HCSO”), the McPherson County Sheriff’s

Office (“MCSO”) and the City of Newton Police Department (“NPD”).                         In the original

complaint, Plaintiff alleged claims against named officers and unknown officers from those

agencies.    The named individual Defendants included Chris Somers and Jason Achilles1,


1
 Although the proposed amended complaint states that Achilles is an officer of the NPD, the McPherson County
Defendants have advised Plaintiff that Achilles is a McPherson County Deputy. (See Doc. 118 at 2, n.3.)


                                                    -1-
     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 2 of 20




deputies of the MCSO, and Jerry Montagne, the Sheriff of McPherson County. Defendants

Anthony Hawpe and Skyler Hinton are both law enforcement officers of the NPD. Defendant

Chad Gay is the Sheriff of Harvey County.

       The factual background in this matter has been discussed in this court’s prior order.

(Doc. 88.) Highly summarized, Holmes was fleeing from the officers in his vehicle on August

28. After the car stop, Holmes exited the vehicle at some point and was shortly thereafter shot

by Defendant Somers. This action was then brought by Holmes’ mother who is the court-

appointed administrator for Holmes’ estate.

       The original complaint asserted several claims against Defendants including claims of

excessive force in violation of the Fourth Amendment and municipal liability claims for failure

to train and supervise. (Doc. 1.) All Defendants moved to dismiss the complaint in its entirety

on the basis that it failed to state a valid claim for relief and that the individual Defendants were

entitled to qualified immunity. On April 17, 2019, the undersigned granted in part and denied in

part the multiple motions to dismiss. (Doc. 88.) The court dismissed several claims in substance

and all claims against McPherson County and the MCSO, all claims against Sheriff Montagne,

all claims against Harvey County and the HCSO, and the individual capacity claim against

Sheriff Gay. With respect to the counties and their respective sheriff’s offices, the court held that

they were not proper parties and that the proper party was that county’s commission. (Id. at 10-

11.) The remaining claims were the excessive force claims against the individual defendants and

the municipal liability claims against Sheriff Gay in his official capacity and the City of Newton.

Sheriff Gay appealed this court’s decision to the Tenth Circuit asserting that he was immune

from suit under the Eleventh Amendment. On May 22, 2020, the Tenth Circuit affirmed, and the




                                                -2-
      Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 3 of 20




mandate was later issued on June 15. (Doc. 115.) Plaintiff then moved to amend her complaint.

(Doc. 114.)

         Plaintiff’s proposed amendment sought to replace the counties and their sheriff’s offices

with the counties’ boards of commissioners. (Doc. 142 at 7.) Relevant to the issues before the

court, Plaintiff’s amendment also sought to add Sheriff Montagne and the Board of

Commissioners of McPherson County (“McPherson County”) by including additional facts.

This court had previously dismissed these claims on the merits.                         The proposed amended

complaint2 also sought to add an indemnification claim against all municipalities involved

pursuant to K.S.A. 75-6109 and 75-6116 of the Kansas Tort Claims Act.3

         Defendants objected to the proposed amendment, arguing it was futile in that it was

subject to dismissal.        Defendant Achilles argued that the additional facts failed to state a

municipal liability claim against Montagne and McPherson County.                            (Doc. 142 at 8-10.)

Defendants generally asserted that the Kansas indemnification statutes were not applicable, the

claim was premature, and a third party could not seek indemnification under the statutes.4

         In her ruling, Magistrate Judge Birzer held that Plaintiff’s proposed amendment of the

municipal liability claims against Montagne and McPherson County was not futile as Plaintiff

had included additional factual allegations regarding a specific incident that occurred prior to

Holmes’ shooting. Viewing the allegations in a light most favorable to Plaintiff, Plaintiff had

now “alleged a pattern of constitutional violations specific to the McPherson County defendants”

2
  The reference to Plaintiff’s proposed amended complaint refers to the pleading attached to Plaintiff’s reply brief in
support of her motion to amend at Document 129. Although Plaintiff had attached a different proposed amended
complaint to her initial motion, Magistrate Judge Birzer considered the new pleading attached to Plaintiff’s reply
brief after allowing the parties additional briefing. (Doc. 142 at 4-5.)
3
  Plaintiff also sought to replead the remaining claims that were dismissed by this court in order to preserve those
claims. Magistrate Judge Birzer denied Plaintiff’s request reasoning that those claims did not need to be present in
an amended complaint in order to preserve them for appeal purposes. Plaintiff is allowed to incorporate those
claims by reference in a footnote. (Doc. 142 at 16.) Plaintiff has not objected to this ruling.
4
  Magistrate Judge Birzer exhaustively discussed each Defendant’s arguments and there is no need to restate all of
those arguments in this order. (Doc. 142 at 10-14.)


                                                         -3-
     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 4 of 20




and, therefore, amendment would be permitted. (Id. at 19-20.) With respect to Plaintiff’s state

law claim for indemnification, the magistrate judge determined that the proposed claim was

subject to dismissal and was therefore futile. In doing so, Magistrate Judge Birzer recommended

that Plaintiff’s motion to amend be denied as to the addition of this claim.

       Plaintiff filed an objection to the magistrate judge’s report and recommendation with

respect to the denial of the motion to include the claim of indemnification.           (Doc. 148.)

Defendant Achilles filed an objection to the decision allowing Plaintiff to add the municipal

liability claims against Montagne and McPherson County. (Doc. 147.)

       II.     Standard

       When a non-dispositive pretrial matter is ruled upon by a magistrate judge and a timely

and specific objection to the ruling is made, the district judge is required to “modify or set aside

any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).

“Under this clearly erroneous standard, the district court does not conduct a de novo review of

the factual findings; instead, it must affirm a magistrate judge’s order unless a review of the

entire evidence leaves it ‘with the definite and firm conviction that a mistake has been

committed.’” United States v. Kaeckell, No. 19-mc-209-DDC, 2019 WL 6486744, at * 1 (D.

Kan. Dec. 3, 2019) (quoting Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir.

1988)). The “contrary to law” standard, by contrast, permits the district court to independently

review purely legal determinations made by the magistrate judge, and to modify or set them

aside if the order “fails to apply or misapplies relevant statutes, case law or rules of procedure.”

Id. (quoting Walker v. Bd. of Cty. Comm’rs of Sedgwick Cty., No. 09-1316-MLB, 2011 2790203,

at *2 (D. Kan. July 14, 2011)).




                                                -4-
        Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 5 of 20




           When a dispositive matter is ruled upon by a magistrate judge, the court is to conduct a

de novo review. Fed. R. Civ. P. 72(b)(3). Because Magistrate Judge Birzer denied Plaintiff’s

amendment to include the claim for indemnity, the court will review that objection under this

standard. Achilles’s objection to the municipal liability claim is non-dispositive and will be

reviewed under the contrary to law standard.

           III.    Analysis

           A. Achille’s Objection

           Plaintiff has again asserted claims against Montagne, the Sheriff of McPherson County,

in both his individual and official capacity, for excessive force and failure to train. The court

previously construed Plaintiff’s failure to train allegations as 1) a failure to train and 2) a failure

to supervise and hold officers accountable for misconduct. (Doc. 88 at 32.) The court dismissed

these claims against Montagne in his individual and official capacity. Plaintiff now seeks to

replead these claims against Montagne and plead the municipal liability claims against

McPherson County. (Doc. 129, Exh. A.) In ruling on the motions to dismiss, this court held that

Plaintiff’s allegations were not sufficient to state a claim against Montagne in his personal or

official capacity.5 The court held that the factual allegations failed to support a claim of personal

liability against Montagne as there were no allegations to support that he was personally

involved with the incident nor did the pleadings sufficiently allege that “Montagne was

responsible for a policy, that specific policy caused the violation of Holmes’ rights, and that

Montagne acted with the requisite state of mind.” (Doc. 88 at 19) (citing Dodds v. Richardson,

614 F.3d 1185, 1199 (10th Cir. 2010)). With respect to the alleged policies, the court reviewed

the allegations in the original complaint, which were as follows:



5
    The official capacity claim against Montagne was construed as a claim against McPherson County.


                                                         -5-
     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 6 of 20




       45. The excessive force used against Matthew Holmes—an unarmed African-
       American—was not an isolated incident for these law enforcement agencies.

       47. On information and belief, McPherson County, MCSO, and/or the Sheriff of
       MCSO have taken no action to remedy the problem of MCSO officers’ use of
       excessive force despite repeated complaints about excessive use of force by its
       officers.

       49. The law enforcement agencies’ and supervisors’ failures to discipline
       Defendants here were not the first time they failed to discipline officers who
       unlawfully used force.

       50. The three Departments’ failure to train and discipline officers regarding the
       improper use of force causes, and/or encourages the use of excessive force,
       including but not limited to the unconstitutional deadly force, by officers
       employed by them.

       51. The three Departments’ records concerning their failure to train and discipline
       officers regarding the use of force illustrates their deliberate indifference to the
       rights of individuals, particularly including the rights of citizens who, like
       Matthew Holmes, were completely unarmed when they were shot.

       52. In fact, and as further evidence of both the three Departments’ policies and
       their deliberate indifference, since the shooting of Matthew Holmes, other citizens
       have been the victims of excessive force.

       53. The three Departments’ failures to train and discipline their officers with
       respect to their uses of excessive force also extend to those officers’
       unconstitutional use of an individual’s race when electing to use force. Like
       Matthew Holmes, a number of victims of excessive force are people of color. As a
       consequence, and upon information and belief, the three Departments allow police
       officers to frequently use race in their policing, including in their decisions to use
       force.

       54. Officers from the three Departments use race when determining to use force
       against people of color in a manner disproportionate to their representation in the
       population, illustrative of their unconstitutional race-based practices.

       55. On information and belief, Officers from the three departments are not trained
       in how to deal with, and arrest individuals with disabilities.

       56. In particular, the three departments do not train their officers on how to
       accommodate individuals with mental illness during arrest, including strategies
       for de-escalation.

(Id. at 18-19) (quoting Doc. 1 at 8-10.)



                                                -6-
     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 7 of 20




       In reviewing the official capacity claim, the court determined that Plaintiff had failed to

sufficiently allege deliberate indifference on behalf of Montagne or McPherson officials. With

respect to both municipal liability theories, the court held that a single instance of excessive force

was not sufficient to establish a policy of inadequate training or failure to discipline. Plaintiff

has attempted to cure this deficiency with new allegations. Magistrate Judge Birzer found the

new allegations sufficient to allow amendment.

       The new allegations are as follows:

       The Board of Commissioners of McPherson County and/or the Sheriff of MCSO
       have taken no action to remedy the problem of MCSO officers’ unlawful use of
       violence. In particular, the Board of Commissioners of McPherson County and/or
       the Sheriff of MCSO knew that Defendant Somers was a unique risk to use
       excessive force. For example, just one month before he fatally shot Mr. Holmes,
       on July 23, 2017, Defendant Somers was alleged to have committed an
       aggravated battery. He subsequently faced felony charges for that incident as well
       as an aggravated battery on December 24, 2017—four months after he fatally shot
       Mr. Holmes. Despite this knowledge, the Board of Commissioners of McPherson
       County and/or the Sheriff of MCSO maintained a policy and/or practice of failing
       to supervise officers who unlawfully used violence that knowingly allowed
       Defendant Somers, a known threat to use excessive force, to remain on duty,
       including but not limited to allowing him the ability to use excessive force,
       including but not limited to excessive deadly force.

(Doc. 129, Exh. A ¶ 46.)

       In reviewing a motion to amend, a court is to consider whether the amendment is futile.

A proposed amendment is futile if it would be subject to dismissal under Rule 12(b)(6).

Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007). Achilles argues that the ruling

granting the amendment is erroneous because Plaintiff’s claims against Montagne and

McPherson County are subject to dismissal. In finding that the municipal liability claim was not

futile, Magistrate Judge Birzer noted that the undersigned had emphasized a lack of a “pattern of

similar constitutional violations” and the failure to cite to any specific incidents with respect to

McPherson County officials. (Doc. 142 at 19.) Construing the allegations in a light most



                                                 -7-
     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 8 of 20




favorable to Plaintiff, the magistrate judge found that “Plaintiff has now alleged a pattern of

constitutional violations specific to the McPherson County defendants.” (Id. at 19-20.) After

reviewing the additional allegations, the court respectfully disagrees with this conclusion.

   1. Municipal Liability

       In order to impose municipal liability under Section 1983, Plaintiff must identify an

official custom or policy that “was enacted or maintained with deliberate indifference to an

almost inevitable constitutional injury.” Schneider v. City of Grand Junction Police Dep't, 717

F.3d 760, 769 (10th Cir. 2013). The Tenth Circuit has distilled a municipal liability claim into

three basic elements: official policy, causation, and state of mind. Id. “A challenged practice

may be deemed an official policy or custom for § 1983 municipal-liability purposes if it is a

formally promulgated policy, a well-settled custom or practice, a final decision by a municipal

policymaker, or deliberately indifferent training or supervision.” Id. at 770 (citation omitted).

The causation element is satisfied by showing “a direct causal link between the municipal action

and the deprivation of federal rights.” Id.

       Where a plaintiff claims that the municipality has not directly inflicted an injury,
       but nonetheless has caused an employee to do so, rigorous standards of culpability
       and causation must be applied to ensure that the municipality is not held liable
       solely for the actions of its employee. The causation element is applied with
       especial rigor when the municipal policy or practice is itself not unconstitutional,
       for example, when the municipal liability claim is based upon inadequate training,
       supervision, and deficiencies in hiring.

Id. (citations and internal quotations omitted). Finally, where the challenged municipal policy is

not itself facially unconstitutional (as is generally the case when a plaintiff proceeds on theories

of failure to train, supervise, or discipline) the state of mind element is satisfied by showing that

the challenged policy was established “with deliberate indifference as to its known or obvious




                                                -8-
     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 9 of 20




consequences.” Id. quoting Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 407

(1997) (internal quotations omitted).

        The deliberate indifference standard may be satisfied when the municipality has
        actual or constructive notice that its action or failure to act is substantially certain
        to result in a constitutional violation, and it consciously or deliberately chooses to
        disregard the risk of harm. In most instances, notice can be established by proving
        the existence of a pattern of tortious conduct. In a narrow range of circumstances,
        however, deliberate indifference may be found absent a pattern of
        unconstitutional behavior if a violation of federal rights is a highly predictable or
        plainly obvious consequence of a municipality's action or inaction.

Id. at 771 (quotation omitted). Within this general framework, assertions of municipal liability

based on policies of failure to train, supervise, discipline, and similar theories may all be

evaluated. See, e.g., id. 771-80 (evaluating claims for municipal liability based on inadequate

hiring, failure to train, failure to investigate claims of misconduct, failure to discipline, and

failure to supervise within the foregoing general framework); Waller v. City & Cty. of Denver,

932 F.3d 1277, 1284-90 (10th Cir. 2019) (same with respect to claims for inadequate hiring,

failure to train, failure to supervise, failure to investigate, and failure to discipline).

        In this case, the only relevant change between the original complaint and the proposed

amended complaint are the new allegations contained in paragraph 46 of the new pleading.

Thus, the question is whether these new allegations cure the deficiencies that led to dismissal of

the claims against McPherson County and Sheriff Montagne from the original complaint.

        With respect to the City of Newton and Harvey County, Plaintiff’s allegations concerned

previous incidents of the alleged use of excessive force by officers. (Doc. 88 at 34-35.) By

contrast, the new allegations in Plaintiff’s proposed amended complaint state that Somers was

alleged to have committed aggravated battery on July 23 and on December 24, 2017. First, with

respect to the alleged battery on December 24, 2017, incidents occurring after the alleged

violation of constitutional rights cannot support an inference that these defendants were on notice



                                                   -9-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 10 of 20




of training or supervision deficiencies. See Waller, 932 F.3d at 1286-87. Therefore, the court

will not consider the December 24, 2017, incident in determining whether Plaintiff has

sufficiently alleged deliberate indifference.

       With respect to the July 23 incident, the proposed amendment is silent on the context of

that battery. There are no factual allegations to suggest that Somers battered a civilian by the use

of excessive force in the performance of his duties. Achilles asserts that the alleged battery is a

domestic violence incident which did not result in charges until after Holmes’ death. (Doc. 154

at 5.) Plaintiff’s proposed amended complaint is silent on the date that Somers was charged with

the alleged battery. The court takes judicial notice of Somers’ state court criminal docket, Case

No. 2018-CR-000243. See United States v. Ahidley, 486 F.3d 1184, 1192 n. 5 (10th Cir. 2007)

(courts have “discretion to take judicial notice of publicly-filed records ... concerning matters

that bear directly upon the disposition of the case at hand.”) Based on those records, a complaint

was brought against Somers on October 9, 2018, in the District Court of McPherson County,

Kansas. The complaint alleged batteries that were designated as domestic violence and they

occurred on July 23 and December 24, 2017. According to the court record, Somers was

sentenced to probation on January 31, 2020, after entering a guilty plea. From these new

allegations, Plaintiff asserts only that McPherson County and Sheriff Montagne are liable based

on a policy or practice of failing to supervise officers like Somers who have used violence in

some form in the past. (Doc. 129, Exh. A ¶ 46.) Plaintiff attempts to expand the scope of this

allegation in her briefs by suggesting that it also supports theories of failure to train and/or

discipline. (Doc. 153 at 5-7.) Regardless of which of these theories might apply, Plaintiff’s

municipal liability claim fails under the general framework set forth above.




                                                -10-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 11 of 20




       As previously noted, the magistrate judge permitted the proposed amendment on the

basis that the new allegations show a pattern of constitutional violations, thus remedying the

defect identified by this court when it dismissed these claims previously. (Doc. 142 at 19-20.)

However, the court finds that this conclusion is contrary to law for two reasons. First, as noted

above, the alleged battery from December 2017 occurred after the incident involving Mr.

Holmes’ death; thus, it may not properly be considered in evaluating whether a pattern of similar

constitutional violations existed from which Plaintiff might show deliberate indifference on the

part of the policymakers. See Waller, 932 F.3d at 1286-87. That leaves only the alleged battery

from July 2017, and “one prior incident, even if it was a constitutional violation sufficiently

similar to put officials on notice of a problem, does not describe a pattern of violations.” Id. at

1287 (quotation and alterations omitted). Moreover, the alleged battery was an incident of

domestic violence between Somers and his fiancé. While domestic violence is a very serious

concern, it is not a constitutional violation. Accordingly, the new allegations in paragraph 46 of

the proposed amended complaint show neither a pattern nor a constitutional violation.

       Consistent with this conclusion, Plaintiff does not even argue that the new allegations

establish a pattern of constitutional violations. Instead, Plaintiff asserts that she does not need to

show a pattern of unconstitutional conduct. (Doc. 153 at 8.) Plaintiff essentially argues that

these allegations support a finding of municipal culpability because the municipality ignored that

Somers was highly likely to inflict this type of injury. (Id.) Her argument is to the effect that the

claims against McPherson County and Sheriff Montagne fall within that “narrow range of

circumstances” where “deliberate indifference may be found absent a pattern of unconstitutional

behavior if a violation of federal rights is a highly predictable or plainly obvious consequence of

a municipality's action or inaction.” Schneider, 717 F.3d at 771.




                                                -11-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 12 of 20




       Under the circumstances alleged in the proposed amended complaint, in order for

Plaintiff to prevail on any of her potential theories, she would have to show that the July 2017

domestic battery was of such a nature as to put McPherson County and/or Sheriff Montagne on

notice that Somers was likely to use excessive force against a detainee or arrestee unless they

imposed some appropriate form of discipline, supervision, or perhaps training. With respect to

the failure-to-train theory, other courts have held that a single incident of domestic violence is

not sufficient to establish municipal liability regarding failure to train. See Hansell v. The City of

Atlantic City, 46 Fed. Appx. 665, 667 (3d Cir. 2002); Strauss v. Cty. of Berks, No. CIV.A. 10-

3581, 2011 WL 2038546, at *7 (E.D. Pa. May 24, 2011). As for the failure-to-supervise theory,

complaints such as this one that fail to allege specific facts regarding how supervision was

deficient, or how any allegedly inadequate supervision caused a plaintiff’s injury, fails to state a

claim under Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). See Waller, 932 F.3d at

1289. And, “[r]arely if ever is the failure of a police department to discipline in a specific

instance an adequate basis for municipal liability under Monell.” Schneider, 717 F.3d at 777

(quotation and alteration omitted). The court agrees with the foregoing authority and concludes

that the single act of domestic violence alleged in paragraph 46 of the proposed amended

complaint, as to which no supporting details are provided, is insufficient to make it highly

predictable or plainly obvious to McPherson County or Sheriff Montagne that a failure to train,

discipline, or supervise Somers was likely to lead to a use of excessive force against a detainee or

arrestee while Somers was on duty. Furthermore, the lack of specific factual allegations to

support the supervision claim is doubly fatal.

       Since the new allegations in the proposed amended complaint fail to remedy the

deficiencies that previously led to dismissal of McPherson County and Sheriff Montagne,




                                                 -12-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 13 of 20




Plaintiff finds herself in the same position with respect to these defendants as she was with her

original complaint. As noted in the court’s prior order, the allegations in the original complaint,

which are for purposes of this issue the same as the remaining allegations in the proposed

amended complaint, fail to establish that the single incident of excessive force against Holmes is

sufficient to show deliberate indifference. (Doc. 88 at 34-35.) Indeed, although the court

observed that the video evidence of the incident paints a starkly different picture of the events

leading up to Holmes’ death than the allegations in the pleading, the court declined to consider

the videos without the benefit of testimony to establish context and resolve important factual

ambiguities that were not clear from the videos in isolation. (Id. at 1-4.) Plaintiff has reaped the

benefit of that decision at the pleading stage, but she must bear the consequences as well.

       According to the proposed amended complaint, Holmes exited his vehicle compliantly,

unarmed, with his hands raised, in an effort to surrender. Notwithstanding this model behavior

by Mr. Holmes, within 30 seconds the officers on the scene collectively punched him, beat him,

clubbed him, struck him in the head with the butt of a shotgun, shot him with a bean bag and a

taser, attacked him with a police dog, and shot him in the back with a gun. (Doc. 129, Exh. A. ¶¶

1, 18-29.) These allegations are shocking and, if proven, would undoubtedly establish liability

on many, if not all, of the perpetrators for excessive force. However, the Tenth Circuit has

repeatedly observed that extreme cases of lawlessness are so obviously wrong that municipalities

and supervisors cannot be held liable for failure to train or supervise officers without some prior

instances of similar misconduct to put them on notice that training or supervision is necessary.

       For example, in Waller, a compliant criminal defendant was viciously abused by a deputy

sheriff during a court proceeding:

       [W]hile in pretrial detention, Mr. Waller was escorted in handcuffs and other
       restraints to a courtroom located within the Denver City Jail for a first advisement



                                               -13-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 14 of 20




       hearing. Mr. Waller remained very respectful and calm throughout the
       advisement. After the judge finished the advisement, Mr. Waller politely
       addressed the Court in a normal and subdued voice, stating that he thought the
       investigation should have come before his arrest. The judge began to respond, but
       while she was speaking, Deputy Sheriff Brady Lovingier, who had been standing
       directly behind Mr. Waller, suddenly and without warning, justification, or
       provocation grabbed Mr. Waller, spun him around, and threw him face first into a
       nearby glass wall and metal post, causing him to sustain serious and permanent
       injuries.

Waller, 932 F.3d at 1280–81 (alterations and citations omitted). In rejecting the plaintiff’s claim

for municipal liability under a failure-to-train theory based on this single instance of

unconstitutional behavior, the Tenth Circuit said,

       In Schneider, we rejected the plaintiff's municipal liability claim based in part on
       our conclusion that “‘specific or extensive training hardly seems necessary for
       [officers] to know that sexually assaulting [individuals] is inappropriate
       behavior.’” 717 F.3d at 774 (quoting Barney, 143 F.3d at 1308). As we had
       previously held in Barney, even assuming that a jail's training course on inmates’
       rights was inadequate, “we [we]re not persuaded that a plainly obvious
       consequence of a deficient training program would be the sexual assault of
       inmates.” 143 F.3d at 1308; see also Andrews v. Fowler, 98 F.3d 1069, 1077 (8th
       Cir. 1996) (“In light of the regular law enforcement duties of a police officer, we
       cannot conclude that there was a patently obvious need for the city to specifically
       train officers not to rape young women.”).

       With this reasoning in mind, we note that the conduct at issue here, unlike in
       many excessive force cases, did not involve an officer making the wrong call
       regarding the level of force to employ against an individual who posed a threat to
       the officer or other individuals or was actively resisting arrest. Cf. Connick, 563
       U.S. at 63–64, 131 S. Ct. 1350 (suggesting that police officers might need to be
       trained on the use of deadly force when they are “arm[ed] ... with firearms and
       deploy[ed] ... into the public to capture fleeing felons,” as untrained novice
       officers are unlikely to be “familiar with the constitutional constraints on the use
       of deadly force”). Deputy Lovingier's use of force was improper not because of
       the amount of force he used, but because no force was warranted in the first place.
       Even an untrained law enforcement officer should have been well aware that any
       use of force in this situation—where a restrained detainee was simply addressing
       a judge at a hearing in a polite, calm voice—was inappropriate. This case does not
       involve technical knowledge or ambiguous “gray areas” in the law that would
       make it “highly predictable” that a deputy sheriff in Deputy Lovingier's position
       would need “additional specified training” to know how to handle the situation
       correctly. Id. at 71, 131 S. Ct. 1350 (internal quotation marks omitted); see also
       R.A. v. City of N.Y., 206 F. Supp. 3d 799, 803 (E.D.N.Y. 2016) (“To establish



                                               -14-
     Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 15 of 20




        deliberate indifference, Plaintiffs must show that Defendant City was on notice
        that it was highly predictable that Defendant Avalos would face ‘a difficult choice
        of the sort that training or supervision will make less difficult.’ The complaints
        against Defendant Avalos show a conscious decision by Defendant Avalos to
        commit sexual assault, which does not present a ‘difficult choice’ [that] further
        training would prevent.” (quoting Walker v. New York, 974 F.2d 293, 297 (2d Cir.
        1992)) (citations omitted)). Rather, as in Schneider and Barney, “‘specific or
        extensive training hardly seems necessary,’” Schneider, 717 F.3d at 774 (quoting
        Barney, 143 F.3d at 1308) (internal brackets omitted), to put deputy sheriffs on
        notice that they may not violently assault a restrained detainee who is not acting
        in a threatening manner.

Id. at 1288.     As in Waller, and the cases cited therein, specific or extensive training or

supervision hardly seems necessary to ensure officers are aware that they should not viciously

attack, beat, and essentially murder a compliant, unarmed detainee. Accordingly, Plaintiff’s

claims against McPherson County and Sheriff Montagne for failure to train and supervise their

officers on this subject without some prior instances of such misconduct fail.                      Likewise,

Plaintiff’s claims based on a similar policy of failing to train on how to de-escalate and otherwise

respond when faced with a disabled detainee, as Holmes is alleged to be here, also fail because,

according to the proposed amended complaint, Holmes was fully compliant; thus, any alleged

disabilities did not affect his behavior and there was no situation to de-escalate.

    2. Individual Liability Against Sheriff Montagne

        Finally, the proposed amended complaint also reasserts an individual liability claim

against Montagne. (Doc. 129, Exh. A ¶¶ 12, 46, 63, 82.) This claim was not explicitly

addressed in Magistrate Judge Birzer’s order. Rather, the order appears to only allow the

amendment of the municipal liability claim. (Doc. 142 at 17-21.)6 Plaintiff, however, appears to

be operating under the assumption that she will be allowed to amend to add a claim against

Montagne in his individual capacity. (See Doc. 153 at 5-6.) Therefore, the court will address

6
  The magistrate judge’s order denies Plaintiff’s motion to amend to the extent it attempts to replead dismissed
claims. (Doc. 142 at 15-16.) This could be construed as denying an individual claim against Montagne. However,
out an abundance of caution the court will address whether the claim is futile.


                                                     -15-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 16 of 20




whether Plaintiff’s proposed amended complaint to add an individual liability claim against

Montagne should be denied as futile.

       A supervisor may be personally liable when he is responsible for a policy, that specific

policy caused the violation of civil rights, and the supervisor acted with the requisite state of

mind. Dodds, 614 F.3d at 1199. These are essentially the same elements described above for

municipal liability: personal involvement in a policy or custom, causation, and state of mind.

Schneider, 717 F.3d at 767. “Liability of a supervisor under § 1983 must be predicated on the

supervisor's deliberate indifference.” Serna v. Colorado Dep't of Corr., 455 F.3d 1146, 1154

(10th Cir. 2006) (citation omitted). This requires that Montagne “both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Id. at 1154-55 (citing Verdecia v. Adams, 327 F.3d 1171, 1175 (10th

Cir. 2003)).

       The analysis for Sheriff Montagne’s liability is essentially the same as that already

undertaken for municipal liability, supra, and need not be repeated here. In fact, the court noted

as much in several places, supra, when expressly observing that the allegations were insufficient

to establish deliberate indifference on the part of either McPherson County or Sheriff Montagne.

To the extent the proposed amended complaint attempts to state a claim against Sheriff

Montagne on any other basis, it fails to allege sufficient personal involvement on his part.

Therefore, Plaintiff has not plausibly stated a claim of individual liability against Montagne in

her proposed amended complaint.

       The court finds that the allegations set forth in the proposed amended complaint against

Montagne, in his individual and official capacity, and McPherson County do not sufficiently




                                              -16-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 17 of 20




state a claim under Tenth Circuit precedent. Achilles’s objection to the order is therefore

sustained.

       B. Plaintiff’s Objection

       Plaintiff objects to Magistrate Judge Birzer’s report and recommendation denying the

addition of the indemnification claim. Plaintiff seeks to amend her complaint to add a claim of

indemnification under K.S.A. 75-6109 and 75-6116 against the City of Newton, McPherson

County, Harvey County, Montagne and Gay. The indemnification claim is alleged in proposed

count XI. The claim asserts that the governmental entities involved must pay “any judgment

rendered against any of their employees.” (Doc. 129, Exh. A ¶96.) The claim is strictly one for

indemnification in the event there is a judgment against one of the individual Defendants. The

magistrate judge held that the proposed amendment was futile in that it was subject to dismissal.

Primarily, she held that the indemnification statutes do not allow a third party to bring a claim for

indemnification, reasoning that the statutes are agreements between the state and its employees

without any intended benefit to a prevailing third party. (Doc. 142 at 28.) Magistrate Judge

Birzer further held that there were significant concerns regarding the claim’s prematurity, the

alleged failure to provide notice to Defendants under K.S.A. 12-105b(d), and the propriety of

naming Gay and Montagne as Defendants. (Doc. 142 at 29-30.)

       Plaintiff objects to the determination that the statutes do not allow a third party to bring

an indemnification claim. Plaintiff argues that the authority cited by the court is misplaced and

that the plain language of the statutes provides that the governmental entities have a statutory

obligation to pay any judgment that meets the terms of the statute. (Doc. 148 at 6-8.) Plaintiff

does not address the other significant concerns noted by Magistrate Judge Birzer even though

those concerns in the aggregate “tip the scales against amendment.” (Doc. 142 at 29.)




                                                -17-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 18 of 20




       Pursuant to K.S.A. 75-6109, “a governmental entity is liable, and shall indemnify its

employees against damages, for injury or damage proximately caused by an act or omission of an

employee while acting within the scope of his or her employment.” Pursuant to K.S.A. 75-6116,

if an employee of a governmental entity is or could be subject to personal liability under the civil

rights laws of the United States, the governmental entity shall pay the judgment if certain

conditions are met.

       Neither the Tenth Circuit nor the Kansas state courts have addressed whether a third party

may bring an action for indemnification under these statutes. Magistrate Judge Birzer primarily

reviewed Tenth Circuit authority addressing a similar, though not identical, Oklahoma indemnity

statute, Lampkin v. Little, 85 F. App’x. 167 (10th Cir. Jan. 7, 2004), as well as Jones v. Courtney,

No. 04-3255-JWL-JPO, ECF No. 210 (D. Kan. July 14, 2011) (unpublished) (Jones I), a Kansas

decision issued by Magistrate Judge O’Hara. In Lampkin, the Tenth Circuit held that a third

party lacks standing to invoke the Oklahoma indemnity statute. 85 F. App’x at 167. In Jones I,

the plaintiff had obtained a judgment in federal court against a corrections officer and was trying

to collect against the Kansas Department of Corrections (KDOC), who was not an original party

to that action. Magistrate Judge O’Hara, although recognizing that there were differences in the

Oklahoma and Kansas statutes, including that the Oklahoma statute required that the application

be brought in the name of the real party in interest, determined that the underlying purpose of the

indemnity statutes was to provide a benefit to the employee and not a third party plaintiff. (Doc.

142 at 27) (citing Jones I, No. 04-3255-JWL-JPO, ECF No. 210 at 7-8.) Therefore, Magistrate

Judge O’Hara found that the plaintiff could not attempt to collect a judgment from the KDOC

that he had obtained against a state of Kansas employee and issued a recommendation to the

district court to deny the motion. On review by the district court, the decision was upheld. Jones




                                               -18-
    Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 19 of 20




v. Courtney, No. 04-3255-JWL, 2011 WL 3889242 (D. Kan. Aug. 31, 2011). On appeal, the

decision was vacated. Jones v. Courtney, 466 F. App’x 696 (10th Cir. 2012). Although the

Tenth Circuit recognized the basis on which the claim was denied by the district court, it held

that the claim was barred by the Eleventh Amendment as the KDOC is an agency of the state of

Kansas.   Id. at 697.   Magistrate Judge Birzer found Magistrate Judge O’Hara’s reasoning

persuasive. (Doc. 142 at 28.)

       One day after the magistrate judge issued her opinion in this case, Judge Crabtree ruled

on this same issue. Bledsoe v. Bd. of Cty. Commissioners of Cty. of Jefferson, Kansas, No. 16-

2296-DDC-JPO, 2020 WL 6781389, at *72–73 (D. Kan. Nov. 18, 2020). In Bledsoe, the

plaintiff sought to include an indemnification claim against the defendant governmental entity.

The defendant moved to dismiss, citing Lampkin.          As discussed by Judge Crabtree, the

Oklahoma statute provided that only the employee could file for indemnification within 30 days

of the final judgment and that the Tenth Circuit later explained that the holding in Lampkin

“rested…primarily on specific language” in the statute. Id. at *73 (citing Jones, 466 F. App'x at

697–98 & 698 n. 2). Judge Crabtree declined to dismiss the claim on the basis that the plaintiff

was not entitled to bring the claim, noting that the defendants had not presented any persuasive

authority or argument to support dismissal. Judge Crabtree also noted that the defendants had

not moved for dismissal on the grounds that the claim was premature. Id. at *73, n. 33.

       Although Magistrate Judge Birzer discussed that the claim may be premature, she did not

primarily base her ruling on those grounds. Defendants argue that the claim is premature. (Doc.

150 at 3.) Under the statutes, the governmental entity is required to pay a judgment under certain

circumstances. At this time, Plaintiff has not obtained a judgment. Kansas law provides that an

indemnity claim does not accrue until an indemnitee is obligated to pay a judgment. Lloyds of




                                              -19-
      Case 6:18-cv-01221-JWB-GEB Document 157 Filed 01/25/21 Page 20 of 20




London Syndicate 2003 v. Fireman's Fund Ins. Co. of Ohio, No. 15-CV-2681-DDC-GLR, 2016

WL 1170954, at *10 (D. Kan. Mar. 24, 2016) (citing Barbara Oil Co. v. Kan. Gas Supp. Corp.,

827 P.2d 24, 37 (Kan. 1992)). Moreover, if this court allows Plaintiff to pursue this claim,

McPherson County will be required to remain in this action as a defendant even though there is

not yet a judgment against one of its employees and all other claims against it have been

dismissed.

        The court finds that Plaintiff’s indemnification claim is premature and would be subject

to dismissal. Plaintiff’s objection is therefore OVERRULED.

IV.     Conclusion

        Plaintiff’s objection is OVERRULED (Doc. 148) and Defendant Achilles’s objection is

SUSTAINED (Doc. 147) for the reasons stated herein. Magistrate Judge Birzer’s Report and

Recommendations (Doc. 142) is ADOPTED IN PART for the reasons stated herein. Plaintiff is

instructed to file her amended complaint within ten days of this order in accordance with this

order and the portions of Magistrate Judge Birzer’s memorandum and order (Doc. 143) as to

which no objection was lodged.

IT IS SO ORDERED this 25th day of January 2021.

                                                     _s/ John W. Broomes_______________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                              -20-
